Citation Nr: 1046032	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of herbicide exposure and as secondary to 
diabetes mellitus, type II.

2.  Entitlement to service connection for a psychiatric disorder, 
to include dysthymia and depression, claimed as secondary to 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 Regional Office (RO) in 
Cleveland, Ohio rating decision.

The Veteran was originally scheduled for a hearing before the 
Board in June 2006, but the Veteran cancelled the hearing in a 
June 2006 statement and requested the claim be adjudicated by the 
Board without the benefit of a hearing.

With regards to the Veteran's claims for service connection, the 
Board notes that the RO characterized these issues in the 
September 2004 rating decision as applications to reopen 
previously denied claims for service connection, due to the fact 
that these claims were previously denied in a final January 2003 
rating decision.  The Board notes, however, that at the time of 
the January 2003 rating decision none of the Veteran's service 
treatment records were available.  Since the January 2003 rating 
decision, service treatment records have been associated with the 
claims file.  The RO readjudicated the claims in the September 
2004 rating decision.  Thereafter, the Veteran submitted a timely 
Notice of Disagreement (NOD) and substantive appeal.  Pursuant to 
38 C.F.R. § 3.156(c) (2010), the Board finds that, due to the 
newly submitted service treatment records, these issues must be 
reconsidered on a de novo basis, as opposed to determining 
whether new and material evidence has been received to reopen 
previously denied claims.  38 C.F.R. § 3.156(c) (2010).  The 
issues have been recharacterized on the title page accordingly.

The above claims were remanded by the Board in a December 2009 
decision for additional development.  The additional development 
having been completed, the case was returned to the Board for 
adjudication.




FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of hypertension that is 
etiologically related to a disease, injury, or event in service, 
to include exposure to herbicides.

2.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of a psychiatric disorder, to 
include dysthymia or depression, that is etiologically related to 
a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A psychiatric disorder, to include dysthymia and depression, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2004 and March 2010 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.

The March 2010 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims. 

In addition, the Board observes that records from the Social 
Security Administration (SSA) have been associated with the 
claims file.  To the extent that additional documents from SSA 
may be available, the Board finds that a remand to attempt to 
obtain any such records is not warranted as there is no 
reasonable possibility that any SSA records would substantiate 
the Veteran's claims for service connection.  The April 1994 SSA 
medical examination states that the disability claim was based on 
multiple disorders that did not include hypertension or a 
psychiatric disorder and the medical examination did not diagnose 
either disorder or otherwise indicate that any current disability 
was a result of either disorder.  The Veteran confirmed during 
the April 2010 VA examination that the basis of his SSA 
disability was not hypertension or a psychiatric disorder.  
Therefore, because the Veteran's claimed disabilities on appeal 
were not a basis for his award of SSA disability in 1994 the 
Board finds that there is no reasonable possibility that the 
Veteran's SSA records would substantiate his current claims for 
hypertension and a psychiatric disorder.  

Consequently, as the Board is directed to avoid remanding a claim 
that would not result in any additional benefit to the Veteran, 
this writing decides the Veteran's claim on appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
this case, the claims were remanded in December 2009 to afford 
the Veteran VA examinations.  Such examinations were conducted in 
April 2010.  The examiners considered the Veteran's claims of 
having a psychiatric disorder or hypertension that was caused or 
permanently aggravated by his military service; however the 
examiners opined that any current hypertension or dysthymia was 
less likely as not caused or permanently aggravated by his 
military service.  As will be discussed in greater detail below, 
the examiners' opinions were based on review of the claims file 
and available medical records, the Veteran's reported history, 
his current symptoms, and a physical or psychiatric examination.  
The Board, therefore, finds the VA examination reports to be 
thorough, complete, and sufficient upon which to base a decision 
with respect to the Veteran's claims for service connection.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Certain diseases, to include hypertension and psychoses, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  As there is no evidence or claim that the Veteran 
was diagnosed with hypertension, dysthymia, or other psychiatric 
disorder within one year of service the above provision is not 
applicable. 
 
The above notwithstanding, to establish a right to compensation 
for a present disability on a direct basis, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310 (2010).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were 
amended effective as of October 20, 2006, during the pendency of 
the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although the VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the Veteran 
to establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
the VA's practice and thus suggests that the recent change 
amounts to a substantive change in the regulation.  For this 
reason and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the Veteran's 
claim under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Veteran claims that his diabetes mellitus, type II, caused 
his current hypertension and dysthymia disabilities.  The Board 
acknowledges the Veteran's claim, but notes that the Veteran is 
not service-connected for diabetes mellitus, type II.  As the 
Veteran is not currently service-connected for diabetes mellitus, 
type II, service connection on a secondary basis for hypertension 
or dysthymia is not warranted.  See 38 C.F.R. § 3.310 (2010).

Although the Veteran's claims appear to have been primarily based 
on their perceived relationship to diabetes mellitus, type II, 
the Board also will consider the claims on a direct basis, as 
well as on a presumptive basis due to claimed herbicide exposure 
with respect to the hypertension claim. 

Hypertension

The Veteran contends that his current hypertension is a result of 
his diabetes mellitus, type II.  In addition, the Veteran appears 
to suggest that his hypertension may have been the result of 
exposure to herbicides during his service off the coast of 
Vietnam.

In that regard, a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If a veteran was 
exposed to a herbicide agent during active military, naval, or 
air service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

In that regard, VA has recently established presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
diseases, to include ischemic heart disease.  The term "ischemic 
heart disease" includes, but is not limited to: acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina.  It does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease.  As such, service connection for 
hypertension based on exposure to herbicides is not warranted 
under the presumptive provisions of 38 C.F.R. § 3.309(e).  

Furthermore, the Board notes that "service in Vietnam" includes 
service in the waters offshore or service in other locations if 
the conditions of service involved duty or visitation to the 
country of Vietnam itself.  38 C.F.R. § 3.313 (2010).  However, 
the VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the land boundaries 
of the Republic.  See VAOPGCPREC 27-97.  A showing of actual duty 
or visitation in the Republic of Vietnam is required to establish 
qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  

The Veteran appears to believe that his hypertension is related 
to herbicide exposure while docked in an unknown port in Vietnam.  
The Board acknowledges the Veteran's sincere belief that his 
hypertension caused by his military service.  In this case, 
however, the evidence fails to establish that the Veteran served 
in or visited the Republic of Vietnam.  Indeed, the Veteran 
concedes he never visited or otherwise set foot in the Republic 
of Vietnam and that his only association with the Republic of 
Vietnam was a billet on a ship that docked briefly in an unknown 
port in Vietnam to offload other service members.  The Veteran 
concedes the entirety of his overseas service was in Thailand, 
where he has not claimed to have been exposed to herbicides.  
Thus, exposure to herbicide is not presumed and may not serve to 
grant service connection for hypertension on a presumptive basis.

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).  

With respect to direct causation of his hypertension, the 
Veteran's service treatment records are wholly silent for 
complaints, treatment, or diagnoses of hypertension.  However, 
the Veteran's physical examination at service induction in July 
1963 noted a blood pressure of 128/86.  At examination in August 
1965, shortly before separation, the Veteran's blood pressure was 
noted as 140/98.  

After service, the Veteran states that he was first diagnosed 
with hypertension in 1990, about the same time that he was 
diagnosed with diabetes mellitus, or more than 20 years after 
service.  An October 1994 private treatment record indicated that 
the Veteran had been diagnosed with hypertension in February 
1994.  Treatment records indicate ongoing treatment thereafter.

As noted, the claim was remanded by the Board in December 2009 to 
afford the Veteran a VA examination.  The examiner noted review 
of the claims file.  The Veteran reported being diagnosed with 
hypertension in 1990, about the same time he was diagnosed with 
diabetes mellitus, type II.  After consideration of the Veteran's 
history, a physical examination, and diagnostic testing, 
including a chest x-ray, the examiner diagnosed hypertension.  As 
to etiology, the examiner concluded that it was less likely than 
not that the Veteran's hypertension began during his military 
service or was otherwise linked to any incident of service.  In 
that regard, the examiner noted the Veteran's two blood pressure 
readings at entrance and exit, but concluded that "[t]wo 
isolated elevated readings are not diagnostic of having 
hypertension."  In addition, the examiner noted the Veteran's 
report of his initial diagnosis of hypertension in 1990.

Thus, the Veteran has a current diagnosis of hypertension.  The 
Board notes that there is some minor discrepancy as to whether 
the Veteran was diagnosed with hypertension in 1990 or 1994.  In 
that regard, the Board notes that the Veteran is competent to 
report a contemporaneous diagnosis of a disability.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the 
Board affords the Veteran the benefit of the doubt that he was 
diagnosed with hypertension in 1990.

The crucial inquiry, however, is whether the Veteran's current 
hypertension was caused or permanently aggravated by his military 
service.  For the reasons discussed below, the Board concludes 
that it was not.

Initially, the Board notes that, for compensation purposes, the 
VA has defined hypertension as a diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).  Thus, the 
Veteran's single in-service blood pressure reading of 140/98 in 
August 1965 is not sufficient to diagnose a hypertension 
disability for compensation purposes with onset during the 
Veteran's military service.

In this regard, the Board finds the opinions of the April 2010 VA 
examiner credible and probative.  The examiner conclusively 
stated that the Veteran's two isolated blood pressure readings 
were insufficient to diagnose the Veteran with hypertension 
beginning in military service.  Moreover, the examiner noted the 
Veteran's representation that he was not diagnosed with or 
treated for hypertension until 1990, multiple decades after 
service.  Based on the above rationale, the examiner concluded 
that the Veteran's hypertension was not related to his military 
service.

The Board has considered the Veteran's contention that his 
hypertension is related to in-service herbicide exposure.  As 
discussed, the Veteran did not set foot on the soil of Vietnam 
and there is no other indication that the Veteran was exposed to 
herbicides.  While the Veteran is competent to report symptoms or 
observations registered by the senses, he is not generally 
competent to render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  In this instance, therefore, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions, especially as to complex medical 
diagnoses such as a link between his current hypertension and 
some incident of his military service, to include claimed 
exposure to herbicides.  Thus, the Board affords significantly 
more weight to the conclusions of the April 2010 VA examiner, a 
medical professional, who concluded that the Veteran's 
hypertension was not related to his military service.  See 
Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).   
 
In conclusion, the April 2010 VA examiner clearly reviewed the 
Veteran's medical history (including service treatment records), 
interviewed the Veteran, and offered a detailed rationale for his 
opinion.  The Veteran has claimed that his hypertension is 
related to his diabetes mellitus, type II, and exposure to 
herbicides off the coast of Vietnam.  As discussed, however, the 
Veteran is not service-connected for diabetes mellitus and is not 
presumed to have been exposed to herbicides in service.  As 
service connection on a presumptive basis is inapplicable based 
on the nature of the Veteran's disability and the absence of 
service on land in Vietnam, there is no in-service diagnosis of 
hypertension, there is no evidence of a continuity of 
symptomatology since service, there is no indication that the 
Veteran is competent to render a medical opinion otherwise 
linking his current hypertension to service, and there is no 
other medical evidence of a link between his two elevated in-
service blood pressure readings and his current hypertension, the 
Board concludes that the preponderance of the evidence is against 
granting service connection.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Psychiatric Disorder

The Veteran also contends that his current dysthymic disorder and 
depression are a result of his diabetes mellitus, type II.  In 
addition, the Veteran claims that he was very nervous while on 
active duty.

The Veteran's service treatment records indicate that he 
complained of nervous trouble in his August 1965 Report of 
Medical History.  Significantly, the Veteran's July 1963 Report 
of Medical History on induction specifically denied any history 
of nervous trouble.  The Board observes contemporaneous medical 
examinations at each time noted a normal psychiatric condition.  

After service, the Veteran's statements and the medical treatment 
records indicate that he was diagnosed with depression in 
approximately April 1994 and began treatment with medication that 
generally was successful in controlling the Veteran's symptoms.  
The Veteran's diagnosis was subsequently changed to dysthymia 
until 2000 when he was again diagnosed with depression.  
Treatment records from July 1997, September 1997 and November 
1997, noted a history of depression and increased temper 
outbursts since the onset of the Veteran's heart problems in 
1994.  In addition, a May 2004 VA treatment record noted a 20 
year history of depression and that prior to 1990 the Veteran had 
been self-medicating with alcohol to treat his depression.

The claim was remanded in December 2009, to afford the Veteran a 
VA examination.  The examiner noted review of the claims file, 
including medical records, and interviewed the Veteran for 
approximately 75 minutes.  The Veteran reported symptoms of 
depression beginning as a teenager, but without psychiatric 
treatment.  The Veteran felt that his depression worsened in 
service, due to stress, harsh living conditions, and anxiety 
about the Vietnam conflict, but that his depression returned to 
baseline after service.  The Veteran denied a permanent 
aggravation of his depression due to his in-service stressors.  
The Veteran noted that he began using alcohol in the military for 
social reasons, but later used alcohol to self-medicate for his 
depression.  After ceasing alcohol consumption in 1990 after 
being diagnosed with diabetes mellitus, the Veteran realized that 
his alcohol use had increased his depression.  However, his 
depression worsened again after having a heart attack in 1994 and 
subsequent coronary bypass surgery because he was no longer able 
to work.  At that time he was concerned about his health and his 
ability to care for his 5 children.  The examiner discussed 
multiple treatment records that attributed the source of the 
Veteran's depression to his heart problems.  The Veteran also 
acknowledged a family history of psychiatric problems.  Based on 
her conversation with the Veteran and the evidence of record, the 
examiner diagnosed dysthymia in partial remission and alcohol 
abuse in chronic sustained remission.  As to the etiology of the 
dysthymia, the examiner concluded that it was less likely than 
not that the Veteran's current dysthymia was due to his military 
service.  She noted the Veteran's predisposition based on his 
family history of depression and substance abuse and depression 
beginning in his teens.  The examiner noted periods of 
exacerbation of symptoms in response to current stressors, 
including some temporary increase in depressive symptoms during 
military service.  The examiner concluded that the aggravation of 
symptoms was temporary in nature, as the Veteran's symptoms 
improved after leaving military service.  The examiner described 
the Veteran's depression symptoms between service and seeking 
treatment in 1994 as subclinical.  The examiner noted that the 
Veteran reported significant worsening of his symptoms after his 
1994 heart problems started.  The examiner again noted the 
multiple treatment records linking the severity of his current 
depression symptoms to his heart problems.  The examiner 
concluded that symptoms of difficulty with concentration, focus, 
forgetfulness, and confusion were attributable to his physical 
health problems and not his depression, as the records indicated 
that these symptoms began after the onset of his heart problems.  

Initially, the Board notes that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002).

The Board also observes that the presumption of soundness on 
entrance cannot be overcome simply based on the representations 
of the Veteran during the entrance examination or thereafter.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was found 
in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  As noted, the Veteran reported during his April 2010 
VA examination that he began to experience symptoms of depression 
as a teenager prior to military service.  Significantly, however, 
the April 2010 VA examiner did not opine that the Veteran had or 
should have had a diagnosis of dysthymia, depression, or other 
psychiatric disorder prior to his entrance into the military.  
Moreover, as noted above, the Veteran had a normal psychiatric 
evaluation at entrance into service.  Thus, given the foregoing, 
the Board concludes that the Veteran should be presumed to have 
entered service in sound condition.  See 38 U.S.C.A. § 1111.  

As demonstrated, during the period on appeal, the Veteran has 
diagnoses of dysthymia and depression.  The crucial inquiry, 
therefore, is whether the Veteran's current psychiatric disorder 
was caused or permanently aggravated by his military service.  As 
will be discussed in greater detail below, the Board concludes 
that it was not.

In this regard, the Board finds the opinions of the April 2010 VA 
examiner credible and probative.  The examiner considered the 
evidence of record and information presented during an extensive 
interview of the Veteran, but concluded that the Veteran's 
current dysthymic disorder was not incurred or permanently 
aggravated by his military service.  As to rationale, the 
examiner noted the Veteran's own statements that his pre-existing 
symptoms were not permanently aggravated by his military service 
and that his depression symptoms significantly worsened after his 
heart problems began in 1994.  The examiner also referenced the 
multiple treatment records that indicated that the Veteran's 
current dysthymia or depression was associated with his heart 
problems beginning in 1994.  

The Board has considered the Veteran's contention that his 
nervous problems worsened during his military service.  As 
discussed, however, the Veteran concedes that his in-service 
increase in nervous and depression symptoms was temporary.  In 
addition, as discussed above, while the Veteran is competent to 
describe symptoms of depression, absent some indication of 
medical training he is not competent to diagnose the onset of a 
psychiatric disability.  In that regard, the Board notes that 
multiple medical professionals have considered the Veteran's 
reports and the medical evidence of record, including the April 
2010 VA examiner, and have each concluded that the Veteran's 
current psychiatric problems reached the level of a diagnosable 
disability in 1994 after the onset of his heart problems.  The 
Board affords the conclusions of these medical professionals, 
especially the April 2010 VA examiner, significantly greater 
weight than any attributions of the onset or permanent 
aggravation of a diagnosed psychiatric disorder during military 
service.

In conclusion, the April 2010 VA examiner clearly reviewed the 
Veteran's medical history (including service treatment records), 
interviewed the Veteran, and offered a detailed rationale for her 
opinion.  The Veteran has conceded that his depression symptoms 
were not permanently aggravated by his military service.  
Multiple medical professionals have attributed the onset of the 
Veteran's current diagnosed dysthymia or depression to 1994 after 
the onset of the Veteran's heart problems. There is no indication 
that any medical professional has asserted that the Veteran's 
current psychiatric disorder began in or was permanently 
aggravated by his military service.  Based on the foregoing, the 
Board concludes that the preponderance of the evidence is against 
granting service connection.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include dysthymia and 
depression, must be denied.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric disorder, to 
include dysthymia and depression, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


